UNPUBLISHED ON REHEARING

                           UNITED STATES COURT OF
                       APPEALS FOR THE FOURTH CIRCUIT



                                      No. 20-1615


DAVID M. SHIPP,

                    Plaintiff - Appellant,

             v.

ERIC HARGAN, Acting Secretary of Health and Human Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-03365-PX)


Submitted: November 17, 2020                                Decided: December 17, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


David M. Shipp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David M. Shipp seeks to appeal the district court’s order granting summary

judgment to Defendant on Shipp’s complaint alleging employment discrimination and

retaliation. The district court entered its order on March 27, 2020, making Shipp’s notice

of appeal due on May 26, 2020. See Fed. R. App. P. 4(a)(1)(B). We previously concluded

that Shipp’s first notice of appeal was untimely because he filed it on June 1, 2020, six

days late. * Because Shipp failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismissed the appeal. See Bowles v. Russell, 551 U.S.
205, 214 (2007) (“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.”).

       Shipp now petitions for rehearing. Upon review of the petitions, we conclude that

there is a genuine question as to whether the district court actually received Shipp’s notice

of appeal on June 1. Accordingly, we grant Shipp’s petitions for panel rehearing and

remand this case to the district court for the limited purpose of determining whether Shipp

timely filed his first notice of appeal. The record, as supplemented, will then be returned

to this court for further consideration.

                                                                                REMANDED




       *
           Shipp filed a second notice of appeal shortly thereafter.

                                                2